Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations Contact: Mary Twinem Mary Twinem  CFO Buffalo Wild Wings, Inc. Announces First Quarter Earnings per Share of $0.87 - Net Earnings Growth Goal for 2013 Unchanged - Minneapolis, Minnesota, April 29, 2013  Buffalo Wild Wings, Inc. (NASDAQ: BWLD ), announced today financial results for the first quarter ended March 31, 2013. Highlights for the first quarter versus the same period a year ago were: o Total revenue increased 21.2% to $304.4 million o Company
